Citation Nr: 0730813	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  95-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from October 1959 to 
October 1979, including service in Vietnam from December 1969 
to December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded this matter in May 1997 and again in 
September 2003 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
development.  The veteran seeks service connection for his 
currently manifested psychiatric symptoms, including post-
traumatic stress disorder (PTSD).   

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); See 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires (1) a diagnosis of PTSD 
which conforms to the criteria under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994, (DSM- IV), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Service medical records note treatment and evaluation for 
anxiety and depression related to marital difficulties.  
Report of Medical Examination dated April 1969 noted 
"depression, worry - concern over marital problems in last 3 
years."  PTSD is not referenced in the service medical 
records. 

There is conflicting medical evidence as to the veteran's 
current psychiatric disability.  Pertinent post-service 
medical records note that the veteran was hospitalized in 
1992, 1994, and 1997 for major depression.  A 1994 discharge 
summary report also noted PTSD by history.  

VA examination performed in May 1992 did not note a diagnosis 
of PTSD.  Specifically, the physician indicated that 
[s]ufficient material d[id] not surface to support a PTSD 
[diagnosis]."  Depressive reaction was the only diagnosis 
recorded.  VA examination performed in August 1998 diagnosed 
PTSD, chronic, major depressive disorder, and alcohol 
dependence, sustained full remission.  

VA treatment record dated in March 2004 notes a diagnosis of 
"[p]rolonged post traumatic stress disorder:  Bereavement.  
Complicated."  There was no reference or diagnosis involving 
depression. 

As for verification of stressors, the Board reveals that the 
veteran listed 5 specific stressors in an attachment to a 
statement he submitted in July 1992.  None of them, however, 
has been corroborated.  Regardless, another stressor 
referenced by the veteran has been corroborated.  In a number 
of statements to VA, the veteran essentially indicated that 
the air base where he served in Vietnam (Phan Rang) was 
continually under attack.  The veteran also described to the 
May 1992 VA physician that the air base where he was 
stationed in Vietnam was always under mortar fire.  The 
veteran has also submitted several statements detailing his 
daily fear of mortar fire.

The Court has held in Suozzi v. Brown, 10 Vet. App. 307 
(1997) that an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure, and that corroboration of every 
detail is not required.  See also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In this case, the Board finds the allegations of personal 
exposure to mortar attack at Phan Rang to be credible and 
sufficiently verified.  Records from the Department of the 
Army received in April 2003 documented several attacks on 
Phan Rang Air Base during the veteran's tour in Vietnam.  The 
"Chronology of Significant Attacks January 1969-July 1971" 
documented multiple attacks on May 3, 1970 at Phan Rang Air 
Base.  Service records also indicate that the veterans served 
at Phan Rang Air Base from December 1969.  

Based upon the above, the veteran should be afforded VA 
psychiatric examination to determine whether the veteran 
meets the criteria for PTSD and if so, whether its current 
manifestation related specifically to the multiple mortar 
attacks at Phan Rang Air Base during his tour in Vietnam.  38 
C.F.R. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's current VA 
psychiatric treatment records from March 
2004 to the present.

Afford the veteran an opportunity to 
identify or submit any additional records 
that might be relevant to the claim.

2.  Arrange for the veteran to undergo VA 
psychiatric examination by a panel of 2 VA 
psychiatrists.  The physicians should 
review the contents of the claims file, 
obtain relevant history from the veteran, 
and accomplish all necessary special 
studies or tests, including psychological 
testing and evaluation.  The records 
discussed above are specifically 
identified in the claims file, as well as 
the veteran's performance records in his 
personnel folder.  The examination report 
should reflect review of pertinent 
material in the claims file.

It must be specified for the physicians 
the stressor that is established by the 
record and the physicians must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The stressor in this 
case is exposure to multiple mortar fire 
attacks at Phan Rang Air Base during his 
tour in Vietnam from December 1969 to 
December 1970).

Following the examination, the physicians 
should express opinion on the following 
questions: (1) What are the current 
psychiatric diagnoses; (2) Is it at least 
as likely as not (probability of 50 
percent or greater) that any acquired 
psychiatric disorder was first manifested 
in service or was the result of the 
event(s) in active service?  If PTSD is 
present, the physicians should specify 
whether the specific stressor verified is 
of sufficient gravity to produce PTSD. In 
arriving at this opinion, the physicians 
should provide a rationale for the 
opinions expressed.  If an opinion cannot 
be medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.  
The claims file and a copy of this remand 
should be made available to the examiners.

3.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an SSOC 
and provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



